RESOLUCIÓN
Examinada la Moción Urgente en Solicitud de Reconsideración por no estar Perfeccionado el Trámite Procesal y Violarse el Debido Proceso de Ley al No Concederse la Vista Evidenciaría Solicitada, presentada por el Ledo. Francisco Toro González, se provee “no ha lugar”.

Se le concede un término de cinco días al licenciado Toro González para que presente las declaraciones juradas de los dos testigos de reputación que se proponía utilizar en el procedimiento disciplinario. Se le apercibe de que de no presentarlas, se procederá a resolver sin ellas. Notifíquese inmediatamente por teléfono y vía fax.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera García emitió un voto particular disidente, al cual se unió la Jueza Aso*569ciada Señora Pabón Charneco. La Jueza Presidenta Señora Fiol Matta no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo